January 25, 2008


Mr. Bob E. Shannon
Baker Botts LLP
98 San Jacinto Blvd., Suite 1500
Austin, TX 78701-4039
Mr. R. Matthew Molash
Hughes & Luce, L.L.P.
1717 Main Street, Suite 2800
Dallas, TX 75201

RE:   Case Number:  05-0126
      Court of Appeals Number:  05-04-01562-CV
      Trial Court Number:  1 04 734

Style:      THE CITY OF ROCKWALL, TEXAS
      v.
      VESTER T. HUGHES, AS SOLE INDEPENDENT EXECUTOR OF THE ESTATE OF W. W.
      CARUTH, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz          |
|   |Ms. Kay McDaniel       |
|   |Mr. Theodore Paul      |
|   |Gorski Jr.             |
|   |Mr. Edwin M. Snyder    |
|   |Mr. Scott Houston      |
|   |Mr. Darrin M. Coker    |
|   |Mr. Brian D. Shannon   |
|   |Mr. L. Stanton Lowry   |
|   |Mr. M. Scott Norman Jr.|